In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (O’Connell, J.), entered September 10, 1999, which, upon a jury verdict finding that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), dismisses the complaint.
Ordered that the judgment is reversed, on the law, and a new trial is granted, with costs to abide the event.
The trial court erred in refusing the plaintiffs request to submit to the jury the question of whether the plaintiff sustained a permanent loss of use of a body organ, member, function, or system (see, Insurance Law § 5102 [d]). Failure to properly allow the jury to pass upon that issue was error, since sufficient proof was elicited at trial to allow the jury to find that the plaintiff sustained a permanent loss of use of a body organ, member, function, or system (see, Tortorello v Landi, 136 AD2d 545).
The trial court also erred in preventing the plaintiff from *615eliciting testimony as to whether her injuries were permanent. It is well settled that expert testimony on a matter requiring professional or skilled knowledge is permissible (see, Dufel v Green, 84 NY2d 795). Krausman, J. P., S. Miller, Luciano and Feuerstein, JJ., concur.